IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 95-10954
                            (Summary Calendar)



BOBBY LEE COLEMAN,

                                              Plaintiff-Appellant,

                                  versus

MOORE, Officer, Dallas County Jail,

                                              Defendant,

                                   and

UNKNOWN NAMED DEFENDANTS DALLAS
COUNTY JAIL; V. L. SPARKS,
Dallas City Police Detective,

                                              Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      (USDC No. 3:93-CV-63-P)
                        - - - - - - - - - -
                           April 9, 1996
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Bobby Lee Coleman appeals the district

court’s summary judgment for Defendant-Appellee V. L. Sparks in

Coleman’s civil rights suit. Even giving Coleman’s brief liberal

construction,   we   view   his   arguments   as   failing   to   raise   any

challenge to the dismissal of the suit as to the unserved and



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
unidentified defendants.          Thus, any such challenge is deemed

abandoned on appeal.       See Eason v. Thaler, 14 F.3d 8, 9 n.1 (5th

Cir. 1994).

     Coleman’s arguments challenge the district court’s conclusion

that he failed to allege specifically such violations of his

constitutional rights that would overcome Sparks’ entitlement to

qualified immunity.    We have carefully reviewed the record and the

appellate     arguments;    and    we       detect   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. See Coleman v. Sparks, No. 3:CV-93-0063-P(N.D. Tex. July 5,

1995).

AFFIRMED.




                                        2